454 So. 2d 575 (1984)
Arnold Ray SAXTON, Appellant,
v.
Elizabeth J. SAXTON, Appellee.
No. 82-2128.
District Court of Appeal of Florida, Fourth District.
May 9, 1984.
*576 Barbara J. Compiani of Edna L. Caruso, P.A., West Palm Beach, for appellant.
Donald J. Sasser of Johnston, Sasser, Randolph & Weaver, West Palm Beach, for appellee.
PER CURIAM.
This appeal stems from a final judgment of dissolution in which the trial court attempted to equitably distribute the parties' property. The major point on appeal involves the valuation of a piece of property in North Carolina. The final judgment specified a dollar figure and indicated that the valuation was derived from the husband's testimony. The record of his testimony, however, fails to support the court's finding. In an effort to clarify this issue, we remanded the cause to the trial court to determine whether its finding was derived from the totality of the evidence or solely from the husband's testimony. The trial court's responding order, entered with commendable candor, confirms the presence of irremediable confusion on this point. Since the valuation on the North Carolina property is integral to the court's entire plan of distribution, we believe that the interests of justice compel reversal of all aspects of the final judgment save the dissolution. Accordingly, the cause is remanded for retrial with the strong recommendation that the parties assist the trial court by providing expert testimony on the valuation of the various parcels of real property.
REVERSED AND REMANDED.
LETTS and HURLEY, JJ., and VOCELLE, L.B., Associate Judge, concur.